Title: Henry A. S. Dearborn to James Madison, 12 August 1829
From: Dearborn, Henry A. S.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Hall of the Massachusetts Horticultural Society.
                                
                                
                            Boston,August, 12, 1829.
                        
                        I have the pleasure of informing you that you have been elected  an Honorary Member of the Massachusetts Horticultural Society, which has been recently established; and herewith you will
                            receive a pamphlet, containing the Charter, Constitution, Bye-Laws, &c. of the Institution.
                        We shall be happy to avail of such information as it may be in your power to communicate, on all subjects
                            relating to rural economy; and shall be most grateful for any seeds, plants, scions or trees, which you may be so kind as
                            to procure and transmit. These favors it will afford us great pleasure to reciprocate, in the manner that may be most
                            acceptable. With assurances of the highest respect, I have the honor to be, Sir, your most ob’dt. servant.
                        
                        
                            
                                H. A. S. Dearborn
                            
                        
                    